Citation Nr: 0822308	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-21 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
right medial meniscectomy, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased evaluation for post-operative 
left knee condition, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for post-traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased evaluation for degenerative 
joint disease with limitation of motion, left knee, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which continued a 20 percent evaluation 
for post-operative right medial meniscectomy, a 20 percent 
evaluation for post-operative left knee condition, a 10 
percent evaluation for traumatic arthritis, right knee, and a 
10 percent evaluation for degenerative joint disease with 
limitation of motion, left knee.  


FINDINGS OF FACT

1.  The post-operative right medial meniscectomy is 
manifested by no worse than moderate lateral instability.  

2.  The post-operative left knee condition is manifested by 
intact ligaments, with no evidence of severe lateral 
instability or recurrent subluxation.  

3.  Post-traumatic arthritis of the right knee is manifested 
by complaints of pain with flexion limited to no less than 
100 degrees, and extension limited to no more than 5 degrees.  

4.  Degenerative joint disease with limitation of motion, 
left knee, is manifested by complaints of pain with flexion 
limited to no less than 100 degrees, and extension limited to 
no more than 5 degrees.  

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for post-operative right medial meniscectomy have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.71a, Diagnostic Code 5257 (2007). 

2.  The schedular criteria for an evaluation in excess of 20 
percent for post-operative left knee condition have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.71a, 
Diagnostic Code 5257. 

3.  The schedular criteria for an evaluation in excess of 10 
percent for post-traumatic arthritis of the right knee have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5003, 5261 
(2007).     

4.  The schedular criteria for an evaluation in excess of 10 
percent for degenerative joint disease with limitation of 
motion, left knee, have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5003, 5261 (2007).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

December 2003 and July 2005 VCAA letters informed the veteran 
of the information and evidence required to establish 
entitlement to increased evaluations for his service 
connected knee conditions.  These letters satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  The July 2005 letter also requested 
that the veteran submit any pertinent evidence in his 
possession, consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, some 
notice was provided after the initial decision, however, the 
timing deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claims.  The May 2006 
statement of the case (SOC) considered the claims based on 
all the evidence of record.  This readjudication acted to 
remedy any timing defect in regard to the VCAA.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
        
In this case, service connection has already been established 
and the veteran is seeking increased evaluations for his 
post-operative right medial meniscectomy, post-operative left 
knee condition, post-traumatic arthritis of the right knee, 
and degenerative joint disease with limitation of motion, 
left knee, thus, the first three Dingess/Hartman notice 
elements have been satisfied.  The December 2003 and July 
2005 VCAA letters provided notice on the rating element.  
These letters did not include notice on the effective date 
element.  In any event, there is no prejudice to the veteran 
because increased evaluations for the service-connected knee 
disabilities are being denied, and no effective dates are 
being assigned.  Moreover, in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that once service 
connection is granted and an effective date and rating have 
been assigned, the claim is substantiated and further VCAA 
notice is not needed.  

Finally, the Board is aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the December 2003 and 
January 2005 VCAA letters do not contain the level of 
specificity set forth in Vazquez-Flores.  However, the Board 
does not find that any such procedural defect constitutes 
prejudicial error in this case because of the evidence of 
actual knowledge on the part of the veteran and other 
documentation in the claims file reflecting such notification 
that a reasonable person could be expected to understand what 
was needed to substantiate the claims.  See Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's 
statements made during October 2002, May 2003, February 2004, 
and August 2005 VA examinations, in which he described the 
effects of his knee disabilities on employability and daily 
life.  These statements indicate an awareness on the part of 
the veteran that information about such effects is necessary 
to substantiate a claim for a higher rating.  Significantly, 
the Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim.  Vazquez-Flores, 
22 Vet. App. at 48, citing Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  This showing of actual knowledge satisfies 
the first and fourth requirements of Vazquez-Flores.  

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the knee disabilities on 
employability and daily life, the Board does not view the 
disabilities at issue to be impacted by the second 
requirement of Vazquez-Flores, and no further analysis in 
that regard is necessary.  

Finally, the May 2006 SOC set forth the rating criteria 
applicable to the service-connected disabilities on appeal.  
The veteran was accordingly made well aware of the 
requirements for increased ratings for these disabilities 
pursuant to the applicable rating criteria, and such action 
thus satisfies the third notification requirement of Vazquez-
Flores.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA and private 
treatment records have been associated with the claims file.  
In addition, the veteran was afforded VA examinations to 
evaluate his knee disabilities in October 2002, May 2003, 
February 2004, and August 2005.  

The Board notes that, in his April 2007 Informal Hearing 
Presentation, the veteran's representative argued that the 
veteran should be afforded a new VA examination to evaluate 
his knees under the applicable rating criteria.  However, as 
will be discussed in greater detail below, the Board finds 
that the current record provides a sufficient basis for 
evaluating the disabilities under consideration.  The VA 
examination reports address the applicable rating criteria 
related to the veteran's service connected knee disabilities.  
In addition, the Board notes that the veteran has not alleged 
that the knee disabilities have worsened since the most 
recent VA examination.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of a disability, 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995); 38 C.F.R. § 4.1.  However, the current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Historically, by rating action of April 1982, the RO granted 
service connection and assigned an initial 10 percent 
evaluation for status post medial meniscectomy, right, under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
In an April 1997 rating decision, the RO granted an increased 
evaluation of 20 percent for this disability.  In a November 
1998 rating decision, the RO granted service connection and 
assigned an initial 20 percent rating for a left knee 
condition, under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, and assigned a separate 10 percent 
rating for degenerative joint disease with limited motion, 
left knee, under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5261.  In a December 2002 rating 
decision, the RO granted a separate 10 percent rating for 
post-traumatic arthritis of the right knee, under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5261.  
In July 2003, the veteran filed his current claim for 
increased ratings.  

The veteran's knees were evaluated during VA examination in 
October 2002.  In regard to his left knee, the veteran 
described pain, a cracking sensation, and a weak sensation in 
his left knee.  He reported that he lost his balance at 
times.  In regard to his right knee, the veteran reported a 
cracking sensation, stiffening, giving way, and pain 
anteriorly.  The veteran added that, due to problems with 
both knees, he was unable to continue doing construction 
work, and was currently not working.  He added that his other 
activities were limited in that he was unable to jog or be 
active in running-type sports.  The veteran stated that he 
also had problems with a lot of lifting and bending.  

On examination, the right knee had a 23/4 inch anteromedial 
arthrotomy scar, well healed.  The left knee had a 3 inch 
anterior midline scar, extending from the lower pole of the 
patella distally.  There was tenderness over the quadriceps 
insertion above the patella, and over the patellar tendon 
below the patella.  The right knee had tenderness in the mid 
patella anterolaterally and anteromedially.  Range of motion 
was from a lack of 5 degrees of full extension to 100 degrees 
of flexion, bilaterally, with report of pain at maximum 
flexion and guarding at that point.  A trace effusion was 
present in the right knee, but none was detectable in the 
left.  Ligaments were intact throughout the left knee.  There 
was +1 laxity of the medial collateral ligament of the right 
knee, and the remainder of the right knee ligaments were 
normally tight.  

The examiner reviewed X-rays of both knees and noted mild 
changes of osteoarthritis in the left knee, and slight 
degenerative changes in the right knee.  The diagnoses were 
slight osteoarthritis, right knee, mild osteoarthritis, left 
knee, arthrofibrosis, both knees.  The examiner opined that 
these conditions would cause a mild to moderate degree of 
impairment of function with stressful use of the knees.  

In an October 2002 statement, the veteran reported that there 
were times when his left knee locked up, and added that he 
had difficulty with walking long distances and experienced 
weakness and shaking in the knees after prolonged standing.   

The veteran's knees were again evaluated during VA 
examination in May 2003.  The veteran reported that, since 
the last VA examination, his knees had become somewhat more 
sore and stiff, left more than right.  The veteran indicated 
that he was able to do office work, and had lost four days 
out of work during the past year for flare-ups of knee pain.  
He added that these flare-ups of knee pain did not require 
complete bed rest, but he did report spending more time off 
his feet than he used to.  

On examination, range of motion was from lack of 5 degrees 
full extension to 105 degrees of flexion, bilaterally.  There 
was moderate discomfort at maximum flexion.  A small effusion 
was present in the right knee, and none was detectable in the 
left knee.  Ligaments were intact throughout both knees.  
There was diffuse tenderness over the patellar tendon 
extending up over the patella and down to the tibial 
tubercle, and over the anteromedial joint line areas, as well 
as the areas above and below the joint lines.  There was no 
significant crepitus with motion, but there was moderate pain 
with patellofemoral grinding in both knees.  The diagnoses 
were slight osteoarthritis, right knee, mild osteoarthritis, 
left knee, arthrofibrosis, both knees, and patellofemoral 
pain syndrome, both knees.  The examiner opined that these 
conditions would continue to cause a moderate degree of 
impairment of function with stressful use of the knees.  

On VA examination in February 2004, the veteran reported that 
he had not been able to run or jog for years, but that he 
could walk a mile at a normal pace.  He denied adverse 
effects of medication treatment, and indicated that he 
experienced no flare-ups.  On examination, gait was normal 
and range of motion revealed extension to 0 degrees and 
flexion to 130 degrees, bilaterally.  The veteran described 
discomfort throughout the whole arc of motion, but added that 
this discomfort did not worsen as he made his way through the 
arc of motion.  The examiner commented that he could not 
comment on worsening of the veteran's range of motion with 
increased activity and/or exacerbation, as the veteran was 
not examined in that state.  The diagnosis was bilateral 
traumatic osteoarthritis of the knees.  

The veteran most recently underwent VA examination in August 
2005.  He complained of bilateral knee pain, with worsening 
pain in his right knee for the past year.  He reported that 
his right knee would lock up when walking, and added that he 
believed that the metal pin which was placed in his right 
knee in 1979 was loose or probably corroding.  The veteran 
denied loss of time from work due to hospitalization or acute 
knee pain, or having to take time off from work for bedrest 
due to acute knee pain.  He reported that he functioned 
regularly every day, but that he experienced chronic pain in 
his knee.  

On examination, there was a well-healed 7-inch scar in the 
medial aspect of the right knee.  There were two small 
puncture wounds, approximately 3/4 inch in length on both sides 
of the left knee, which were also well-healed.  Both knees 
had full range of motion, from 0 to 140 degrees, with no 
deficits noted.  The examiner noted that there was positive 
crepitus in both knees, but without pain, and that no wincing 
was noted during range of motion.  Regarding stability, the 
examiner noted that ligaments along the side and back of 
knees were intact.  Both the cruciate and meniscus ligaments 
were normal bilaterally.  Examination of the collateral 
ligaments was normal bilaterally, with no wincing noted 
during stretching, and no increased warmth or swelling noted.  
X-rays revealed degenerative joint disease of the right knee 
and degenerative joint disease at the left patello femoral 
joint was suggested.  The diagnosis was degenerative joint 
disease of both knees.  

Records of VA treatment from November 2002 to May 2006 
reflect diagnoses of and treatment for degenerative joint 
disease and osteoarthritis of the knees.  During treatment in 
November 2005, the veteran had active range of motion from 0 
to 120 degrees, bilaterally, and with no effusion and no 
collateral ligament instability.  The diagnosis was bilateral 
degenerative joint disease of the knees.  

Post-operative right medial meniscectomy and Post-operative 
left knee condition

The veteran's post-operative right medial meniscectomy and 
post-operative left knee condition are each currently 
evaluated as 20 percent disabling under Diagnostic Code 5257.  
This diagnostic code provides evaluations of 10, 20, and 30 
percent for recurrent subluxation or lateral instability in 
the knee which is slight, moderate, or severe, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Based on the foregoing, the Board finds that evaluations in 
excess of 20 percent are not warranted for either the post-
operative right medial meniscectomy or the post-operative 
left knee condition.  

The recent medical evidence does not demonstrate severe 
subluxation or lateral instability in either knee.  Rather, 
although there was 1+ laxity of the medial collateral 
ligament in the right knee on VA examination in October 2002, 
the examiner opined that the knee conditions would cause only 
a mild to moderate degree of impairment.  Ligaments were 
intact throughout the left knee on that examination, and 
ligaments were intact throughout both knees on VA examination 
in May 2003.  Most recently, the August 2005 VA examination 
revealed the ligaments along the side and back of the knees 
to be intact, with cruciate, meniscus, and collateral 
ligaments normal bilaterally, and there was no collateral 
ligament instability during VA treatment in November 2005.  

Thus, in the absence of medical evidence of severe recurrent 
subluxation or lateral instability in either knee, ratings in 
excess of 20 percent under Diagnostic Code 5257 are not 
warranted.  

The Board notes that since Diagnostic Code 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).  

The Board recognizes that there was trace effusion and a 
small effusion in the right knee on VA examinations in 
October 2002 and May 2003, respectively, and that the veteran 
reported locking in the left knee in his October 2002 
statement and described locking in the right knee during the 
most recent VA examination.  However, there is no medical 
evidence of dislocation of the semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint in either knee.  Thus, the preponderance of the 
evidence is against a separate compensable rating for 
residuals of a meniscal tear under 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

In addition, the Board notes that Diagnostic Code 5259 
provides a maximum evaluation of 10 percent for symptomatic 
removal of semilunar cartilage.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  While the veteran has undergone 
meniscectomies of both knees, and is symptomatic, his 
symptoms, namely, noncompensable limitation of motion with 
pain, are being separately evaluated, as will be discussed 
below.  It would be inappropriate pyramiding to evaluate the 
same symptoms separately under Diagnostic Code 5259.  See 
38 C.F.R. § 4.14.  

An evaluation in excess of 20 percent is available under 
Diagnostic Code 5256, for ankylosis of the knee.  Ankylosis 
is "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet App 
524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY 
(28TH Ed. 1994) at 86.).  The veteran has significant motion 
in both knees, and thus, ankylosis has not been shown.  Thus, 
higher evaluations under this diagnostic code are not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.   

An evaluation in excess of 20 percent is also available under 
the diagnostic code evaluating malunion of the tibia and 
fibula with marked knee or ankle disability, or nonunion of 
the tibia and fibula with loose motion requiring a brace.  
However, there has been no evidence of malunion or nonunion 
of the tibia and fibula.  Therefore, higher evaluations under 
this diagnostic code are not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5262.  

The record reflects that the veteran has scars on both knees.  
As such, the Board has considered whether he is entitled to 
separate evaluations for these scars.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  However, as the August 2005 VA 
examiner described the scars as well-healed, and there is no 
evidence that any of these scars are deep, unstable, painful, 
exceed 144 square inches, or cause limitation of motion, 
separate compensable evaluations for scars are not warranted.  
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran reported during the October 2002 VA examination 
that he was unable to continue doing construction work 
because of his knees, and that he was currently not working.  
Nevertheless, he reported during his May 2003 VA examination 
that he was able to do office work, and had only lost four 
days of work during the past year due to flare-ups of knee 
pain.  During the most recent VA examination, in August 2005, 
the veteran denied loss of time from work due to acute knee 
pain.  During VA treatment in October 2005, the veteran 
reported that he was currently working in a temporary job.  
The record reflects that the veteran has been able to 
maintain employment, specifically, as he reported, office 
work, thus, marked interference with employment has not been 
shown.  In addition, the veteran has not required any, let 
alone frequent, periods of hospitalization for his post-
operative right medial meniscectomy or post-operative left 
knee condition since the claim for entitlement to increased 
evaluations.  Therefore, referral for consideration of 
extraschedular evaluations is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

The preponderance of the evidence is against the grants of 
increased evaluations for post-operative right medial 
meniscectomy and post-operative left knee condition.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  
	
Post-traumatic arthritis of the right knee and degenerative 
joint disease with limitation of motion, left knee

The veteran's post-traumatic arthritis of the right knee and 
degenerative joint disease with limitation of motion, left 
knee are each currently evaluated as 10 percent disabling 
under Diagnostic Code 5010.  Diagnostic Code 5010 evaluates 
arthritis due to trauma and states that such arthritis should 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003. 

The Rating Schedule provides for ratings of 0, 10, 20, or 30 
percent where there is limitation of flexion of the leg to 
60, 45, 30, or 15 degrees, respectively, and for ratings of 
0, 10, 20, 30, 40, or 50 percent for limitation of extension 
of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The 10 percent ratings currently assigned contemplate the 
veteran's arthritis with painful motion.  However, the 
medical evidence does not reflect that he has limitation of 
flexion and/or extension so as to warrant an evaluation in 
excess of 10 percent for either knee.  Rather, since the 
claim for increased ratings, extension has been limited to no 
more than 5 degrees in either knee, and flexion has been 
limited to no less than 100 degrees in either knee.  
Moreover, the medical evidence since February 2004 
consistently reflects full extension to 0 degrees.  For these 
reasons, the Board finds that the competent medical evidence 
does not reflect that either post-traumatic arthritis of the 
right knee or degenerative joint disease with limitation of 
motion, left knee, has resulted in limitation of extension 
and/or flexion so as to warrant a rating in excess of 10 
percent, to include separate evaluations pursuant to 
VAOPGCPREC 9-2004.  

The Board is satisfied that the currently assigned 10 percent 
evaluations fully contemplate any subjective pain symptoms.  
Notably, during the February 2004 VA examination, the veteran 
himself indicated that he experienced no flare-ups, and, 
during the August 2005 VA examination, he reported that he 
was able to function regularly everyday.  On examination, he 
had full range of motion with crepitus, but without pain.  
Thus, entitlement to evaluations in excess of 10 percent on 
the basis of functional impairment are not warranted.  
38 C.F.R. §§ 4.40, 4.45.  

As noted above, the record reflects that the veteran has been 
able to maintain employment, thus, marked interference with 
employment has not been shown.  In addition, the veteran has 
not required any, let alone frequent, periods of 
hospitalization for his post-traumatic arthritis of the right 
knee and degenerative joint disease with limitation of 
motion, left knee, since the claim for entitlement to 
increased evaluations.  Therefore, referral for consideration 
of extraschedular evaluations is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

The preponderance of the evidence is against the grants of 
increased evaluations for post-traumatic arthritis of the 
right knee and degenerative joint disease with limitation of 
motion, left knee.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an increased evaluation for post-operative 
right medial meniscectomy, currently evaluated as 20 percent 
disabling, is denied.  

Entitlement to an increased evaluation for post-operative 
left knee condition, currently evaluated as 20 percent 
disabling, is denied.

Entitlement to an increased evaluation for post-traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling, is denied.  

Entitlement to an increased evaluation for degenerative joint 
disease with limitation of motion, left knee, currently 
evaluated as 10 percent disabling, is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


